TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00227-CV



                                  L. Diane Wells, Appellant

                                               v.

                                   Joe McCurry, Appellee



    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
       NO. 30240-A, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant L. Diane Wells has filed a motion to dismiss her appeal. See Tex. R. App.

P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: July 2, 2008